DETAILED ACTION
Claims 1-8 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 7 as follows. 
The method of claim 5 wherein the interventional treatment is placing a stent.
35 USC § 101
	No rejections under 35 U.S.C. 101 are appropriate. 
Regarding claim 1, under step 2A of the analysis, the claim is broadly directed towards a mathematical calculation, however, no calculations are positively recited in the claim itself. Additionally, the claim as a whole is integrated into a practical application as the claim requires velocity waveforms extracted from an ultrasound sensor positioned at extracted blood flow domain inlet and outlets. 
Regarding claim 5, the claim again could broadly be directed towards a mathematical calculation under step 2A, however, step f then predicts the outcome of TPI after interventional treatment which integrates the calculations into a practical application. 
Regarding claim 8, under step 2A of the analysis, the claim is broadly directed towards a mathematical calculation, however, no calculations are positively recited in the claim itself. Additionally, the claim as a whole is integrated into a practical application as the claim requires velocity waveforms extracted from an ultrasound sensor positioned at extracted blood flow domain inlet and outlets. 

Allowable Subject Matter
Claims 1-8 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
A method for noninvasively quantifying a translesional pressure indicator of existing arterial stenosis:
 a) receiving a patient's medical data including CT/MRI imaging data, 5ultrasound velocity wave information, and physio-pathological material information such as blood viscosity and density; 
 b) extracting velocity waveforms from the ultrasound sensor positioned at extracted blood flow domain inlet and outlets; (
c) quantifying translesional pressure indicator of arterial stenosis using a 10unified computational method and a three-element Windkessel model; 
 d) extracting anatomical information from the CT/MRI imaging data;  and
 e) computing the translesional pressure indicator for the existing arterial stenosis.
Khan (“Image based Computational Hemodynamics for Non-invasive and Patient Specific Assessment of Arterial Stenosis”) teaches the computation of the severity of arterial stenosis based on a unified computational method and a three-element Windkessel model. However, Khan fails to positively disclose extracting anatomical information from the CT/MRI data or velocity waveforms as required by the claims. 
Taylor (US 2014/0243663) teaches the creation of a patient specific model of blood flow using a Windkessel model for inlet and outlet boundary conditions. However, Taylor fails to disclose extracting velocity waveforms from an ultrasound or the computation of a translesional pressure indicator for existing arterial stenosis as required by the claim. 
Claims 2-4 depend from claim 1 and are therefore also allowed. 


Claims 5-8 are allowed. 
Regarding claim 5, neither the closest known prior art nor any reasonable combination thereof, teaches: 
10c) establishing a functional relationship between TPI and lumen volumetric reduction along a curve of TPI=TPI(VR); 
d) identifying two thresholds of mild volume reduction (VRmild) and severe volume reduction (VRsevere) based on analysis of the TPI=TPI(VR) curve; 
e) determining the severity of the existing stenosis by comparing existing 15volume reduction (VRexist ng) with VRmild and VRsevere; f) predicting an outcome of TPI after interventional treatment.  
	Claims 6-7 depend from claim 5 and are therefore also allowed. 
Khan (“Image based Computational Hemodynamics for Non-invasive and Patient Specific Assessment of Arterial Stenosis”) teaches the computation of the severity of arterial stenosis based on a unified computational method and a three-element Windkessel model. However, Khan fails to positively disclose extracting anatomical information from the CT/MRI data or velocity waveforms as required by the claims. 
Taylor (US 2014/0243663) teaches the creation of a patient specific model of blood flow using a Windkessel model for inlet and outlet boundary conditions. However, Taylor fails to disclose extracting velocity waveforms from an ultrasound or the computation of a translesional pressure indicator for existing arterial stenosis as required by the claim. 

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
e) computing the translesional pressure indicator for the existing arterial stenosis over a virtual lumen volumetric reduction range from 0% to 95%; 15f) building a functional relationship curve of TPI=TPI(VR); g) identifying two thresholds of VRmild and VRsevere based on analysis of the TPI=TPI(VR) curve; h) determining the severity of the existing stenosis by plotting VRexisting with VRmild and VRsevere; and 20i) predicting an outcome of TPI after interventional treatment.
Khan (“Image based Computational Hemodynamics for Non-invasive and Patient Specific Assessment of Arterial Stenosis”) teaches the computation of the severity of arterial stenosis based on a unified computational method and a three-element Windkessel model. However, Khan fails to positively disclose extracting anatomical information from the CT/MRI data or velocity waveforms as required by the claims. 
Taylor (US 2014/0243663) teaches the creation of a patient specific model of blood flow using a Windkessel model for inlet and outlet boundary conditions. However, Taylor fails to disclose extracting velocity waveforms from an ultrasound or the computation of a translesional pressure indicator for existing arterial stenosis as required by the claim. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666